Loring, J.
The plaintiff’s story in the case at bar is that with her mother and a Mrs. Small she crossed from the Boston, Revere Beach and Lynn Railroad station to take a car on the south bound track, being the second of the three tracks shown on the accompanying plan. They boarded a south bound car, but, finding it to be too crowded, had it stopped before it was fairly under way, and left it. On leaving it they passed around the rear end of that car and proceeded on the crosswalk to go back to the sidewalk in front of the station of the Boston, Revere Beach and Lynn Railroad, to wait for another south bound car, and were stopped by a north bound car. While waiting for this "car to get out of their way, the plaintiff, who was behind the other two, was knocked down and dragged by a car of the defendant on the south bound track coming from Broad Street or along Atlantic Avenue.
The defendant’s witnesses testified that the plaintiff fell on the ice after more than half the south bound car (which the *449plaintiff contended knocked her down) had passed her, and that she was not touched by that car at all.
The plaintiff testified in her own behalf and called in addition her mother and Mrs. Small, but no one else. Neither of them saw the car strike the plaintiff. The mother and Mrs. Small both testified that the first they knew of the accident was a scream from the plaintiff, that they then looked, and that she (the plaintiff) was then on the ground, being pushed by the south bound car. The plaintiff testified that she did not see the car strike her, but that she knew that she was struck and knocked down. Under the circumstances disclosed in the evidence, this would warrant a finding that she was struck by the south bound car, were it not for the testimony of the plaintiff as to the way she was struck. She was on the crosswalk at the time, between the north and south bound tracks, a space (according to the testimony) of nine feet four inches. She testified that she was thrown on to her back, landing on the base of her brain, and her first statement was that she was struck below her left breast by the front corner of the car. But when pressed on cross-examination with the fact that if she was struck on the left breast by the front comer of the car she must have been facing the car and so must have seen it coming, she changed her testimony and said, “I have said repeatedly I do not know where I was struck.” But she did not change her testimony that she had a swelling below her left breast which was not made by the ground, and that she was thrown on to her back and landed on the base of her brain. All her witnesses testified that the plaintiff when on the ground was lying with her head and body between the north bound and the south bound tracks, and her feet in front of the wheels across the easterly rail of the south bound track, that is to say across the rail next to the Boston, Revere Beach and Lynn Railroad station.
It is inconceivable that the plaintiff should have been thrown in this way if her story is true that she was standing facing the Revere Beach station. But we do not need to dispose of the case on this ground, because we are of opinion that on her own evidence the plaintiff was negligent and that her negligence contributed to the injury.
Counsel for the defendant called her attention to the width *450between the tracks, suggesting that it was eight feet, and she testified: “ I wasn’t considering the width of the space at all; I had no thought of it. — Q. Were you considering the danger of a car coming from somewhere on that track? A. No, sir.
— Q. Did you consider there was any danger of being hit by a car if you stood near the track? A. I didn’t suppose.
— Q. Did you give any thought at all to how near you were to the track or whether you were in any danger of being hit ? A. No, sir.”
One who takes her stand between two tracks without considering how near she is to the rails and without considering the danger of being hit by a car coming on one of the tracks is as matter of law guilty of negligence.
The plaintiff’s counsel urge that the jury were warranted in finding that she looked for a car when she alighted from the south bound car, and that this justified her in standing where she was as she testified that she did. At the time that she testified she looked for a car, the car which hit her must have been in sight. There is no evidence of obstruction to prevent her seeing it, and, if she looked carelessly, she is in the same situation as if she had not looked at all. Fitzgerald v. Boston Elevated Railway, 194 Mass. 242. To this her counsel also urge that she might have been misled by the fact that the south bound toack runs on the' outside of the posts of the elevated structure until it reaches the corner of Broad Street, and she may have thought that the westerly of the two tracks of the Union Freight Railroad north of Broad Street was the south bound track of the street car trucks, and, seeing no car on that track, that she was not negligent in assuming that no car was in sight. The plaintiff had lived in Winthrop sixteen summers and five winters, and for that reason was not a stranger to the locus. Moreover, her testimony is that she not only looked down Atlantic Avenue but “around in the range of vision,” and her contention was that the car in question came down Broad Street; finally, she must have seen and known that the north bound track is entirely outside the posts of the elevated structure throughout this neighborhood.
Under all the circumstances, we are of opinion that, in standing where she did without considering how near she was to the *451track, she was guilty of contributory negligence even although the jury were warranted in finding that she looked when she was going round the end of the car from which she alighted. A look which justifies a plaintiff in standing in the path of a car without looking again when she could have looked again without inconvenience must be a more careful one than one which justifies a plaintiff in walking across a track.
Until a verdict rendered by the jury has been accepted by the court, the judge has full control of the case; and, on a jury’s reporting that they are unable to agree on a verdict, they may be directed by him to enter a verdict for one of the parties to the action. Rainger v. Boston Mutual Life Association, 167 Mass. 109.

Exceptions overruled.